OPINION AND ORDER
RUSSELL E. SMITH, District Judge.
This personal injury action was commenced in the state court. The plaintiff alleges that Selma Meathrel negligently drove her automobile against him while he was working as a postal employee. The United States removed the action to this court and was substituted as a defendant upon the motion of the United States supported by the certificate of the United States Attorney to the effect that Selma Meathrel was an employee of the United States acting within the scope of her employment at the time of the claimed incident.1 The United States then moved to dismiss the action for failure to state a claim upon which relief can be granted. By order of February 1, 1967 this court considered the United States’ motion as a motion for summary judgment and granted the plaintiff twenty days within which to file affidavits opposing the United States Attorney’s certificate. No opposing affidavits have been filed.
*927 The plaintiff’s remedy against the United States is limited to recovery under the Federal Employees’ Compensation Act and the United States’ motion for summary judgment should therefore be granted.2 The case is dismissed and not remanded3 because plaintiff has no remedy against Selma Meathrel. Section 2679(b), Title 28 U.S.C. insulates a federal employee from liability for injuries to another arising out of motor vehicle accidents happening in the course of federal employment.4 The case is dismissed.

. 28 U.S.C. § 2679(a).


. 5 U.S.C. § 757 (d); Marion v. United States, D.Md.1963, 214 F.Supp. 320, 321.


. 28 U.S.C. § 2679(d).


. Uptagrafft v. United States, 4 Cir. 1963, 315 F.2d 200; Adams v. United States, S.D.I11.1965, 241 F.Supp. 383, 384.